Citation Nr: 1716679	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left lower extremity radiculopathy.

2.  Entitlement to service connection for cervical spine condition, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to November 1983.  He had additional service in the Army National Guard of North Carolina from August 1982 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued the existing rating for left lower extremity radiculopathy, denied service connection for cervical spine condition, and proposed a decreased of the rating for degenerative disc disease and degenerative joint disease of the lumbar spine.  The Veteran filed a notice of disagreement in April 2011 and the RO issued a statement of the case in November 2011.  The Veteran perfected his appeal with a December 2011 VA Form 9.

In his December 2011 VA Form 9, the Veteran requested a VA Central Office hearing before a Veterans Law Judge in Washington, DC.  In a January 2106 communication, the Veteran asked that he instead be scheduled for a video conference hearing.  He was scheduled for a video conference hearing on August 19, 2016.  On August 18, 2016, the Veteran called to ask that his hearing be rescheduled as the vehicle that was to transport him to the hearing had been involved in an accident the day before.  The Veteran's hearing was rescheduled for January 27, 2017.  On January 24, 2017, the Veteran again called asking that his hearing be rescheduled.  This was considered as a motion to reschedule and was denied in April 2017.  As such, the Veteran's hearing request is considered withdrawn for failure to appear at his scheduled hearing and the Board will proceed to consider the claims on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran underwent a March 2011 VA examination in conjunction with his claim for an increased rating for his lumbar spine disability, which is not currently before the Board.  This examination included reflex, sensory, and motor examinations of the Veteran's left lower extremity and all findings were normal.  Nevertheless, the Veteran has since reported difficulty walking due to sciatic pain.  See March 2014 VA treatment record.  He has also reported that his leg pain affects his activities of daily living.  As such, the record suggests an increase in left lower extremity symptoms since the March 2011 VA examination and a new examination is necessary.  .

The Veteran is also seeking service connection for a cervical spine condition.  His service treatment records note a sore neck following a fall down stairs in May 1992.  VA treatment records show complaints of neck pain.  Additionally, the Veteran's representative has argued that the Veteran's current neck complaints are related to his service connected lumbar spine disability.  To date, the Veteran has not undergone a VA examination on this issue.  The March 2011 VA spine examination focused on the lumbar spine and although it did purport to address objective abnormalities of the cervical spine muscles and cervical radiculopathy, it did not include a complete physical examination of the cervical spine or a medical nexus opinion.  As such, it was inadequate with regard to the Veteran's cervical spine claim.  The Board notes that the record also shows a post-service motor vehicle accident in February 2010 that resulted in upper back pain.  As such, the examiner is asked to consider the impact of this post-service injury when providing medical nexus opinions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA radiculopathy examination for the purpose of ascertaining the Veteran's current level of disability.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed. 

All indicated studies should be conducted and all findings reported in detail.

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Schedule the Veteran for a VA examination by an examiner to determine the nature and etiology of his cervical spine condition.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.  In so doing, the examiner must comment on the impact, if any, on any of the opinions provided, of the post-service motor vehicle accident in February 2010 that resulted in upper back pain.  .

   a.  Does the Veteran have a cervical spine condition?

b.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine condition was caused by his military service to include his May 1992 injury. 

c.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine condition was caused by a service connected disability, to include his lumbar spine degenerative disc and joint disease.

d. Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine condition was chronically worsened beyond its natural progression by his service-connected lumbar spine disability.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Then, readjudicate the Veteran's claims of entitlement to and increased rating for left lower extremity radiculopathy and service connection for cervical spine condition.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

